Patterson, J.:
Thé appeal from the order of the Special Term, dismissing the writ of certiorari in this case brings up two questions. The first is similar to that considered in the Yellow Pine Lumber Co. Case (ante, p. 524), and the same disposition is made of it as in- that case. The other question relates to the right of the: commissioners to make any assessment of the relator’s property within this State, and it is claimed that the facts appearing before the commissioners bring the relator within the rule laid down by this coui’t in *531the case of The People ex rel. Sherwin Co. v. Barker (5 App. Div. 246). This case does not fall within that rule. The petition indicates that the only ground of complaint is that of overvaluation. But it is further made to appear that there were in the possession of the commissioners statements and returns submitted by the relator, which are entirely inconsistent with its claim that it was not doing' business in the State of New York in such a manner so as to render its property within the State liable to taxation. On the 17 th' of March, 1896, the relator made a statement, in writing, that it had invested in its business in the State of New York, including the value of its office furniture, safe, samples and fixtures, money in bank-and otherwise used in its business, the sum of $79,504.13. This is specifically stated to be the “ total sum invested in business in this State.” On the 16th day of May, 1896, it made a supplementary statement, in which it declared that “ this company heretofore and on or "about April 7th, 1896, made and delivered to the said commissioners of taxes and assessments a statement for and of its liabilities to taxation, to which • statement this is supplementary.” On the twenty-fifth of May the relator filed with the commissioners a verified statement, in which it claimed to be exempt from taxation for the reason that- its business in the State of New York was simply an agency for the sale of goods.
All the' statements submitted were verified, and it was the duty of the ( commissioners to act judicially upon them all, and, in so doing, they have accepted the sworn statements first put in as they had the right to do, and with their determination in that matter we are not disposed to interfere.
The order appealed from must be affirmed, with costs.
Van Brunt, P. J., Rumsey and O’Brien, JJ., concurred.
Order affirmed, with costs.